       Case 2:20-cv-01354-KWR-CG Document 45 Filed 03/29/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


BRANDON CHANDLER,

               Plaintiff,

vs.                                                         Case No. 2:20-cv-01354-KWR-CG

SHANE SKINNER, DALE JANWAY,
JOHN DOES, JUDY BRAKEMAN,
ELIZABETH FERRALES,
CHIEF OF CARLSBAD POLICE DEPARTMENT,

               Defendants.

 ORDER DENYING MOTION TO DISMISS AND GRANTING MOTION TO AMEND

       THIS MATTER comes before the Court upon the County Defendants’ Motion to Dismiss,

(Doc. 6), and Plaintiff’s Motion for leave to file Amended Complaint (Doc. 34).

       The County Defendants filed a motion to dismiss.         The claims against the County

Defendants were subsequently dismissed pursuant to a settlement agreement.           The County

Defendants’ motion to dismiss is therefore DENIED AS MOOT.

       Plaintiff also filed a motion to amend complaint, and there was no response in opposition.

D.N.M. LR-Civ. 7.1 (b) (“The failure of a party to file and serve a response in opposition to a

motion within the time prescribed for doing so constitutes consent to grant the motion.”). Given

the stipulation of dismissal, it is unclear whether the amendment is still relevant. The motion is

GRANTED and Plaintiff may file an amended complaint if it is still relevant.

       IT IS SO ORDERED.



                                             _________________________________
                                             KEA W. RIGGS
                                             UNITED STATES DISTRICT JUDGE
